Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 1 of 41 Page ID #:2293




     1 GLANCY PRONGAY & MURRAY LLP
       Lionel Z. Glancy (#134180)
     2
       Robert V. Prongay (#270796)
     3 Casey E. Sadler (#274241)
       Stan Karas (#222402)
     4
       Christopher R. Fallon (#235684)
     5 1925 Century Park East, Suite 2100
       Los Angeles, California 90067
     6
       Telephone: (310) 201-9150
     7 Facsimile: (310) 201-9160
       Email: info@glancylaw.com
     8
     9 Lead Counsel for Plaintiffs and the Settlement Class
    10
                            UNITED STATES DISTRICT COURT
    11                     CENTRAL DISTRICT OF CALIFORNIA
    12
         In re CAPSTONE TURBINE                   Lead Case No.: 2:15-CV-08914-DMG-
    13   CORPORATION SECURITIES                   RAOx
    14   LITIGATION

    15                                            DECLARATION OF CASEY E.
    16                                            SADLER IN SUPPORT OF: (I)
                                                  PLAINTIFFS’ MOTION FOR
    17                                            FINAL APPROVAL OF CLASS
    18                                            ACTION SETTLEMENT AND
                                                  PLAN OF ALLOCATION; AND (II)
    19                                            LEAD COUNSEL’S MOTION FOR
    20                                            AN AWARD OF ATTORNEYS’
                                                  FEES AND REIMBURSEMENT OF
    21                                            LITIGATION EXPENSES
    22
                                                  Date:  November 15, 2019
    23                                            Time: 10:00 a.m.
    24                                            Crtm: 8C
                                                  Judge: Hon. Dolly M. Gee
    25
    26
    27
    28

                                  DECLARATION OF CASEY E. SADLER
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 2 of 41 Page ID #:2294




     1                                          TABLE OF CONTENTS
     2
     3 I.      INTRODUCTION ............................................................................................... 1
     4
         II.   PROSECUTION OF THE ACTION................................................................... 4
     5
                A.       Background ............................................................................................. 4
     6
     7          B.       Commencement Of The Instant Action .................................................. 6
     8
                C.       The Comprehensive Pre-Filing Investigation And Preparation Of The
     9                   Consolidated Complaint .......................................................................... 7
    10
                D.       Defendants’ Motion To Dismiss The Consolidated Complaint And
    11                   Plaintiffs’ Response Thereto ................................................................... 8
    12
                E.       Plaintiffs’ Filing Of The Amended Complaint And The Court’s Denial
    13                   Of Defendants’ Motion To Dismiss ...................................................... 10
    14
                F.       Discovery Commences And The Parties Agree To Mediate ................ 12
    15
    16          G.       The Mediation Process, Which Included Discovery And Substantial
                         Briefing, Ultimately Results In A Settlement ....................................... 13
    17
    18          H.       Preliminary Approval Of The Settlement ............................................. 14

    19 III.     THE SETTLEMENT IS REASONABLE IN LIGHT OF THE POTENTIAL
    20          RECOVERY IN THE ACTION ..................................................................... 15

    21 IV.      THE RISKS OF CONTINUED LITIGATION .............................................. 17
    22
                A.       Risks To Proving Liability .................................................................... 17
    23
    24          B.       Risks To Proving Loss Causation And Damages ................................. 18

    25          C.       Other Risks ............................................................................................ 19
    26
         V.     PLAINTIFFS’ COMPLIANCE WITH THE COURT’S PRELIMINARY
    27          APPROVAL ORDER REQUIRING ISSUANCE OF NOTICE.................... 21
    28
                                             DECLARATION OF CASEY E. SADLER
                                                           i
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 3 of 41 Page ID #:2295




     1 VI.        ALLOCATION OF THE PROCEEDS OF THE SETTLEMENT ................. 23
     2
         VII. THE FEE AND LITIGATION EXPENSE APPLICATION ......................... 24
     3
                  A.      The Fee Application .............................................................................. 25
     4
     5                    1.       The Work And Experience Of Lead Counsel............................. 26
     6
                          2.       Standing And Caliber Of Defendants’ Counsel ......................... 28
     7
                          3.       The Risks Of Litigation And The Need To Ensure The
     8
                                   Availability Of Competent Counsel In High-Risk Contingent
     9                             Securities Cases .......................................................................... 29
    10
                          4.       The Reaction Of The Settlement Class To The Fee
    11                             Application.................................................................................. 30
    12
                          5.       Plaintiffs Support The Fee Application ...................................... 31
    13
    14            B.      The Litigation Expense Application ..................................................... 31

    15 VIII. CONCLUSION ............................................................................................... 35
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                              DECLARATION OF CASEY E. SADLER
                                                            ii
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 4 of 41 Page ID #:2296




     1                TABLE OF EXHIBITS TO DECLARATION
     2
                EX.                               TITLE
     3
                 1      Declaration of Brian Manigault Regarding: (A) Mailing of
     4                  Postcard Notice; (B) Publication of Summary Notice; (C)
                        Report on Requests for Exclusion and Objections; and (D)
     5                  the Claims Administration Process (“Mailing Declaration”)
     6           2      Excerpts from Stefan Boettrich and Svetlana Starykh,
     7                  Recent Trends in Securities Class Action Litigation: 2018
                        Full-Year Review (NERA Jan. 29, 2019)
     8
                 3      Table of Peer Law Firm Billing Rates
     9
                 4      Glancy Prongay & Murray LLP Resume
    10
                 5      Declaration of Lead Plaintiff Randall Kay in Support of: (I)
    11                  Plaintiffs’ Motion for Final Approval of Class Action
                        Settlement and Plan of Allocation; and (II) Lead Counsel’s
    12                  Motion for an Award of Attorneys’ Fees and Litigation
                        Expenses (“Randall Kay Declaration”)
    13
                 6      Declaration of Lead Plaintiff Elizabeth Kay in Support of:
    14                  (I) Plaintiffs’ Motion for Final Approval of Class Action
    15                  Settlement and Plan of Allocation; and (II) Lead Counsel’s
                        Motion for an Award of Attorneys’ Fees and Litigation
    16                  Expenses (“Elizabeth Kay Declaration”)
    17           7      Declaration of Named Plaintiff David Kinney in Support of:
                        (I) Plaintiffs’ Motion for Final Approval of Class Action
    18                  Settlement and Plan of Allocation; and (II) Lead Counsel’s
    19                  Motion for an Award of Attorneys’ Fees and Litigation
                        Expenses (“Kinney Declaration”)
    20
                 8      Declaration of Named Plaintiff John Perez in Support of: (I)
    21                  Plaintiffs’ Motion for Final Approval of Class Action
                        Settlement and Plan of Allocation; and (II) Lead Counsel’s
    22                  Motion for an Award of Attorneys’ Fees and Litigation
    23                  Expenses (“Perez Declaration”)
    24           9      Final Order and Judgment, In re Interlink Elec., Inc. Sec.
                        Litig., No. 05-cv-08133 AG (SH) (C.D. Cal. June 1, 2009),
    25                  Dkt. No. 165
    26          10      Final Order and Judgment of Dismissal; Order Awarding
    27                  Attorneys’ Fees and Reimbursement of Expenses, Jenson v.

    28
                             DECLARATION OF CASEY E. SADLER
                                          iii
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 5 of 41 Page ID #:2297




     1                  First Trust Corp., No. CV 05-3124 ABC (CTx), Final Order
                        and Judgment (C.D. Cal. June 9, 2008), Dkt. No. 134
     2
                11      Amended Order Awarding Lead Counsel Attorneys’ Fees
     3
                        and Expenses, Hodges v. Akeena Solar, Inc., No. 5:09-cv-
     4                  02147-JW (N.D. Cal. Dec. 15, 2011), Dkt. No. 167
     5          12      Final Judgment and Order of Dismissal with Prejudice, In re
                        Resonant Inc. Sec. Litig., No. 2:15-cv-01970 SJO (MRW)
     6                  (C.D. Cal. Nov. 22, 2017), Dkt. No. 154
     7          13      Final Order for Reimbursement of Attorneys’ Fees and
     8                  Expenses, In re 2TheMart.com, Inc. Sec. Litig., No. 99-cv-
                        1127-DOC (ANx) (C.D. Cal. July 8, 2002), Dkt. No. 161
     9
                14      Order and Final Judgment of Dismissal with Prejudice,
    10                  Elliot v. China Green Agriculture Inc., No. 3:10-cv-00648-
                        LRH-WGC (D. Nev. Aug. 12, 2014), Dkt. No. 166
    11
    12          15      Order Awarding Attorneys’ Fees and Litigation Expenses,
                        In re HP Sec. Litig., No. 3:12-cv-05980-CRB (N.D. Cal.
    13                  Nov. 16, 2015), Dkt. No. 279
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                             DECLARATION OF CASEY E. SADLER
                                          iv
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 6 of 41 Page ID #:2298




     1         I, Casey E. Sadler, declare as follows:
     2 I.      INTRODUCTION
     3         1.    I am an attorney admitted to practice before this Court. I am a partner
     4 at the law firm Glancy Prongay & Murray LLP (“GPM”), the Court-appointed Lead
     5 Counsel in this Action.1 GPM represents the Court-appointed Lead Plaintiffs
     6 Randall and Elizabeth Kay (collectively “Lead Plaintiffs”), and named plaintiffs
     7 David Kinney and John Perez (collectively “Named Plaintiffs” and together with
     8 Lead Plaintiffs, “Plaintiffs”), and the proposed Settlement Class. I have personal
     9 knowledge of the matters set forth herein based on my participation in the
    10 prosecution and settlement of the claims asserted in the Action.
    11         2.    I respectfully submit this Declaration in support of Plaintiffs’ motion,
    12 pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, for final approval of
    13 the proposed $5,550,000 settlement (the “Settlement”) that the Court preliminarily
    14 approved by Order dated May 17, 2019 (the “Preliminary Approval Order”); as well
    15 as of the proposed plan for allocating the proceeds of the Net Settlement Fund to
    16 eligible Settlement Class Members (the “Plan of Allocation”) (collectively, the
    17 “Final Approval Motion”).         Dkt. No. 122.2    I also respectfully submit this
    18
    19   1
         All terms capitalized terms not otherwise defined herein shall have the meanings
    20 ascribed to them in Stipulation and Agreement of Settlement dated April 12, 2019
    21 (the “Stipulation”). Dkt. No. 118-1.
    22   2
           Pursuant to the Preliminary Approval Order, Lead Counsel were directed to file
    23   their motion for an award of attorneys’ fees and Litigation Expenses by September
         24, 2019, and the Final Approval Motion by October 25, 2019. ¶ 28. Thus, in
    24   conjunction with this Declaration, Lead Counsel are submitting the motion for an
    25   award of attorneys’ fees and Litigation Expenses (the “Fee and Expense
         Application”) and the accompanying memorandum (the “Fee Memorandum”). The
    26   Final Approval Motion and accompanying memorandum will be submitted by
    27   October 25, 2019. However, to avoid burdening the Court with voluminous and

    28
                                    DECLARATION OF CASEY E. SADLER
                                                  1
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 7 of 41 Page ID #:2299




     1 Declaration in support of Lead Counsel’s motion for an award of attorneys’ fees in
     2 the amount of 26.2% of the Settlement Fund, which equates to $1,454,500, plus
     3 interest earned at the same rate as the Settlement Fund; reimbursement of Lead
     4 Counsel’s expenses in the amount of $78,084.47; and awards in accordance with the
     5 Private Securities Litigation Reform Act of 1995 (“PSLRA”) for costs and expenses
     6 incurred by Lead Plaintiffs Randall and Elizabeth Kay ($22,500 and $3,500,
     7 respectively), and Named Plaintiffs David Kinney and John Perez ($2,500 each),
     8 related to their representation of the Settlement Class.
     9         3.    The proposed Settlement now before the Court provides for the
    10 resolution of all claims in the Action in exchange for a cash payment of $5,550,000.
    11 As detailed below, Plaintiffs and Lead Counsel respectfully submit that the
    12 Settlement represents an extremely favorable result for the Settlement Class when
    13 juxtaposing the significant risks of continued litigation against the recovery. In fact,
    14 the maximum potential damages potentially recoverable for the Settlement Class, if
    15 Plaintiffs fully prevailed in each of their claims at both summary judgment and after
    16 a jury trial, and if the Court and jury fully accepted Plaintiffs’ loss causation and
    17 damages arguments—i.e., Plaintiffs’ best case scenario—is approximately $29.8
    18 million.     Under this best-case scenario, the $5,550,000 Settlement Amount
    19 represents approximately 18.6% of the total maximum damages potentially
    20 recoverable in this Action.      Of course, Defendants had advanced, and would
    21 continue to advance, serious arguments with respect to liability, loss causation and
    22 damages.     If any of these arguments were accepted, Plaintiffs’ potential recovery
    23 would have been substantially reduced or completely eliminated. Therefore, and as
    24 explained further below, the Settlement provides a considerable benefit to the
    25
    26 duplicative filings, this declaration is in support of both the Fee and Expense
    27 Application and the Final Approval Motion.
    28
                                   DECLARATION OF CASEY E. SADLER
                                                 2
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 8 of 41 Page ID #:2300




     1 Settlement Class by conferring a substantial, certain, and immediate recovery, while
     2 avoiding the significant risks and expense of continued litigation.
     3        4.     The proposed Settlement is the result of Lead Counsel’s extensive
     4 efforts, which included, among other things: (a) a comprehensive investigation
     5 conducted by Lead Counsel prior to filing the 91-page Consolidated Amended Class
     6 Action Complaint for Violations of the Federal Securities Laws (“Consolidated
     7 Complaint”) and the 104-page Consolidated Second Amended Class Action
     8 Complaint for Violations of the Federal Securities Laws (“Amended Complaint”),
     9 which included retaining accounting and damages experts and private investigators
    10 that interviewed numerous confidential witnesses; (b) fully briefing Defendants’
    11 motions to dismiss the Consolidated Complaint and the Amended Complaint, and
    12 successfully obtaining denial of Defendants’ motion to dismiss the Amended
    13 Complaint in its entirety; (c) engaging in discovery, including negotiating a
    14 protective order, serving and responding to formal discovery prior to entry of a
    15 temporary stay to allow for mediation, and exchanging informal discovery to allow
    16 for informed negotiations during the mediation; (d) participating in a robust
    17 mediation process, which included drafting two substantial mediation statements
    18 and attending a full-day mediation under the auspices of an experienced third-party
    19 mediator, former federal District Judge Layn R. Phillips; (e) drafting the Stipulation
    20 and supporting documents and engaging in negotiations with defense counsel with
    21 respect to these documents; and (f) successfully moving the Court for preliminary
    22 approval of the Settlement and overseeing the notice process for the Settlement.
    23        5.     Based on the aforementioned efforts, Plaintiffs and Lead Counsel are
    24 well informed of the strengths and weaknesses of the claims and defenses in the
    25 Action, and they believe that the Settlement represents an extremely favorable
    26 outcome for the Settlement Class.
    27        6.     As discussed in further detail below, the Plan of Allocation was
    28 developed with the assistance of Plaintiffs’ damages expert and provides for the
                                   DECLARATION OF CASEY E. SADLER
                                                 3
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 9 of 41 Page ID #:2301




     1 distribution of the Net Settlement Fund to Settlement Class Members who submit
     2 Claim Forms that are approved for payment by the Court on a pro rata basis based
     3 on their losses attributable to the alleged fraud.
     4        7.     With respect to the Fee and Expense Application, as discussed in the
     5 Fee Memorandum, the requested fee of 26.2% of the Settlement Fund (or
     6 $1,454,500, plus interest earned at the same rate as the Settlement Fund), was
     7 negotiated between Lead Counsel and Lead Plaintiff Randall Kay, approved by each
     8 of the Plaintiffs, and is well within the range of percentage awards granted by courts
     9 in the Ninth Circuit in comparable securities class actions.        Additionally, the
    10 requested fee results in a multiplier of 1.04 on Lead Counsel’s lodestar, which is
    11 within, and even below, the range of multipliers routinely awarded by courts in the
    12 Ninth Circuit.
    13        8.     For all of the reasons discussed in this Declaration and in the
    14 accompanying memoranda, including the quality of the result obtained and the
    15 numerous significant litigation risks discussed fully below, Plaintiffs and Lead
    16 Counsel respectfully submit that the Settlement and the Plan of Allocation are fair,
    17 reasonable, and adequate and should be approved. In addition, Lead Counsel
    18 respectfully submit that their request for attorneys’ fees and reimbursement of
    19 Litigation Expenses is also fair and reasonable and should be approved.
    20 II.    PROSECUTION OF THE ACTION
    21        A.     Background
    22        9.     Capstone Turbine Corporation (“Capstone” or the “Company”)
    23 develops, manufactures, markets and services microturbine technology solutions for
    24 use in stationary distributed power generation applications.       According to the
    25 Company, the turbines are environmentally friendly compared to competing
    26 technologies. The Company’s securities trade on the NASDAQ Stock Market under
    27 the ticker symbol “CPST.”
    28
                                    DECLARATION OF CASEY E. SADLER
                                                  4
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 10 of 41 Page ID
                                 #:2302



  1        10.    The basis of Plaintiffs’ claims in this Action are that, to divert attention
  2 away from its poor revenues, Capstone continually touted its backlog figures (i.e.,
  3 items that were ordered but not shipped), which Defendants claim demonstrated
  4 Capstone’s future revenue growth. According to Plaintiffs, Defendants, however,
  5 failed to disclose that Capstone’s backlog figures were drastically overstated and
  6 that there was no reasonable expectation of payment for a substantial portion of the
  7 backlog.     Specifically, throughout the Settlement Class Period (June 12, 2014
  8 through November 5, 2015), Defendants never disclosed that BPC Engineering
  9 (“BPC”), one of the Company’s Russian distributors and its largest and most
 10 important client, was manipulating the backlog with Defendants’ eager cooperation
 11 and that Defendants recognized revenue for certain of BPC’s purchases when
 12 collectibility was not reasonably assured.
 13        11.    Specifically, Plaintiffs alleged that to ensure access to lower prices in
 14 the event that it later decided to purchase products, BPC placed millions of dollars
 15 in placeholder orders, allowing BPC to purchase Capstone’s product at no-longer-
 16 available prices from years earlier. By the start of the Settlement Class Period,
 17 Capstone touted a backlog of $171.6 million, without disclosing that at least $52.4
 18 million, or approximately 30%, of the backlog consisted of old BPC placeholder
 19 orders. In fact, certain of BPC’s backlogged orders were from as far back as 2011.
 20 Even though Capstone’s management was aware of this practice, and realized that
 21 few if any of these stale orders would be shipped and paid for, it improperly
 22 included these orders in Capstone’s backlog figures. Indeed, Defendants continued
 23 to tout the strength of the backlog even though BPC’s payments were chronically
 24 late during the Settlement Class Period and, when made, were only for a small
 25 fraction of the amount outstanding.
 26        12.    At the end of the Settlement Class Period, Defendants finally
 27 acknowledged the truth and removed from the backlog $52.4 million worth of
 28 BPC’s orders. The amount removed was more than 30% of Capstone’s entire
                                DECLARATION OF CASEY E. SADLER
                                              5
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 11 of 41 Page ID
                                 #:2303



  1 backlog reported in the previous quarter.         The Company’s stock plummeted
  2 following this disclosure.
  3         13.   Not only did the Company overstate its backlog, but Defendants also
  4 improperly recognized revenue from BPC during the Settlement Class Period.
  5 Russia, one of Capstone’s biggest markets, faced crippling sanctions following its
  6 annexation of Crimea. These sanctions resulted in a material slowdown in BPC’s
  7 business. Defendants eventually acknowledged that sanctions impacted BPC’s
  8 ability to pay and that BPC already did not pay for its purchases in a timely or
  9 uniform manner. Nevertheless, Capstone immediately recognized revenue on $9.1
 10 million in sales to BPC. The next quarter, after the Company learned that BPC had
 11 not paid for these prior sales in the 90-day period mandated in its sales contracts and
 12 that BPC’s days sales outstanding (a representation of the days between sales and
 13 payment) increased from 72 days to a staggering 259 days, Capstone nevertheless
 14 immediately recognized revenue on another $3 million in sales to BPC.
 15 Unsurprisingly, Capstone was subsequently forced to take a bad debt reserve of over
 16 $7 million against BPC’s receivables.
 17         B.    Commencement Of The Instant Action
 18         14.   Beginning on November 16, 2015, two class action complaints were
 19 filed in the United States District Court for the Central District of California, styled
 20 Kinney v. Capstone Turbine Corp., et al., Case No. 2:15-cv-08914-DMG-RAO, and
 21 Grooms v. Capstone Turbine Corp., et al., Case No. 2:15-cv-09155-DMG-RAO.
 22         15.   On January 15, 2016, four movants filed motions to be appointed lead
 23 plaintiff under the PSLRA and for appointment of their selected counsel to serve as
 24 lead counsel in this Action.        Following the filing of opposition and reply
 25 memoranda, the Court heard oral argument on the motions on February 26, 2016,
 26 which Lead Plaintiff Randall Kay attended in person.
 27         16.   By order dated February 29, 2016, the Court: (a) consolidated and re-
 28 captioned the cases as In re Capstone Turbine Corp. Sec. Litig., Lead Case No.:
                                 DECLARATION OF CASEY E. SADLER
                                               6
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 12 of 41 Page ID
                                 #:2304



  1 2:15-CV-08914-DMG-RAOx; (b) appointed Randall and Elizabeth Kay to serve as
  2 Lead Plaintiffs for the consolidated action; and (c) approved Lead Plaintiffs’
  3 selection of Glancy Prongay & Murray LLP as Lead Counsel for the proposed
  4 plaintiff class. Dkt. No. 57.
  5         C.    The Comprehensive Pre-Filing Investigation And Preparation Of
                  The Consolidated Complaint
  6
            17.   Lead Counsel conducted an extensive detailed investigation of
  7
      Capstone and the alleged fraud in connection with researching and drafting the
  8
      Consolidated and Amended Complaints. This investigation included, among other
  9
      things: (a) reviewing and analyzing (i) the Company’s public SEC filings, including
 10
      the Company’s annual and quarterly filings, (ii) press releases published by and
 11
      regarding Capstone, (iii) transcripts of Capstone’s investor calls, (iv) publicly
 12
      available documents, announcements, and news articles concerning Capstone, the
 13
      Russian market, sanctions related to the war in the Ukraine, the international
 14
      marketplace for Capstone’s equipment, (v) available information regarding
 15
      Capstone’s top distributors, which included uncovering and analyzing the
 16
      distributors’ UCC filings to track the purchase, sale and transfer of Capstone
 17
      equipment, and (vi) research reports prepared by securities and financial analysts
 18
      regarding Capstone; (b) working with a damages and loss causation expert to
 19
      analyze Capstone’s stock price movements; (c) retaining and working with private
 20
      investigators who conducted numerous interviews with former employees with
 21
      relevant information; (d) researching applicable Generally Accepted Accounting
 22
      Principles (“GAAP”) pertaining to accounting adjustments and earnings
 23
      management; and (e) consulting and working with an accounting expert to analyze
 24
      Capstone’s class period financial results and the Company’s reported backlog.
 25
            18.   On May 6, 2016, Plaintiffs filed and served the 91-page Consolidated
 26
      Complaint asserting claims against all Defendants under Section 10(b) of the
 27
      Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated
 28
                                DECLARATION OF CASEY E. SADLER
                                              7
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 13 of 41 Page ID
                                 #:2305



  1 thereunder, and against the Individual Defendants under Section 20(a) of the
  2 Exchange Act. Dkt. No. 66.
  3            D.    Defendants’ Motion To Dismiss The Consolidated Complaint And
                     Plaintiffs’ Response Thereto
  4
               19.   On June 17, 2016, Defendants filed and served their motion to dismiss
  5
      the Consolidated Complaint. Dkt. No. 67. Defendants argued that the Consolidated
  6
      Complaint failed to adequately plead that Defendants’ financial statements or
  7
      statements regarding backlog were false or misleading and that scienter was not
  8
      adequately alleged.
  9
               20.   More specifically, Defendants argued that the Consolidated Complaint
 10
      failed to adequately allege that Capstone should have taken a reserve for BPC’s
 11
      receivables prior to the Company’s 2015 fiscal fourth quarter since the Consolidated
 12
      Complaint failed to allege that the Company did not subjectively believe that its
 13
      receivables were not reasonably collectible. Defendants further argued that there
 14
      was no falsity since the facts that Plaintiffs relied on were publicly disclosed.
 15
               21.   Defendants further argued that the Company’s backlog statements were
 16
      not false since the Consolidated Complaint’s allegations, which were in part based
 17
      on recollections of a confidential witness, did not allege that there was anything
 18
      improper about Capstone’s practice of maintaining old orders on its backlog.
 19
      Defendants further argued that the Company’s backlog statements were non-
 20
      actionable since they were forward-looking and protected by the PSLRA safe
 21
      harbor. Finally, Defendants argued that there was no evidence of scienter, since: (a)
 22
      no false statements were made, (b) there was no motive to commit securities fraud
 23
      as there were no insider sales of Capstone stock during the class period, and (c) the
 24
      Company’s auditors had signed off on the Company’s accounting treatments at
 25
      issue.
 26
               22.   On July 29, 2016, Plaintiffs filed and served their papers in opposition
 27
      to the motion to dismiss. Dkt. No. 72. Plaintiffs argued that the Company’s
 28
                                   DECLARATION OF CASEY E. SADLER
                                                 8
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 14 of 41 Page ID
                                 #:2306



  1 statements regarding its recognition of revenue were false and misleading since at
  2 the time the revenue was recognized, collectibility was not reasonably assured
  3 and/or the sales price was not fixed and determinable.           Likewise, since the
  4 Company’s revenue was overstated, Plaintiffs alleged that the Company’s financial
  5 statements were also misleading due to the subsequent overstatement of Capstone’s
  6 accounts receivables and understatement of its reserves.
  7        23.    In addition, Plaintiffs argued that the backlog statements were false and
  8 misleading as they omitted present facts regarding the backlog such that the backlog
  9 was not a reasonable indicator of future revenue, as Defendants touted.
 10 Additionally, Plaintiffs argued that, since the statements were misleading due to an
 11 omission of information, the PSLRA safe harbor did not apply and that even if it did
 12 apply, the misstatements were not accompanied by meaningful cautionary language.
 13        24.    Plaintiffs also argued that Defendants were deliberately reckless in
 14 omitting material negative information that they knew rendered favorable statements
 15 misleading, and thus Plaintiffs had sufficiently alleged scienter.       Additionally,
 16 Plaintiffs argued that Defendants must have known the information at issue since it
 17 involved Capstone’s core operations and Defendants had actual access to the
 18 information at issue. Plaintiffs also responded to the many arguments advanced by
 19 Defendants.
 20        25.    On September 23, 2016, Defendants filed and served their reply papers.
 21 Dkt. No. 75.     Thereafter, on November 7, 2016, Defendants filed a notice of
 22 supplemental authority (Dkt. No. 78), which Plaintiffs responded to on November
 23 18, 2016 (Dkt. No. 79).
 24        26.    The Court found Defendants’ motion appropriate for resolution on the
 25 papers and, on March 10, 2017, the Court entered an Order granting Defendants’
 26 motion to dismiss the Consolidated Complaint. See Dkt. No. 80. The Court held
 27 that the Consolidated Complaint failed to adequately allege falsity and scienter as to
 28
                                DECLARATION OF CASEY E. SADLER
                                              9
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 15 of 41 Page ID
                                 #:2307



  1 the challenged statements, but gave Plaintiffs leave to amend to attempt to cure the
  2 deficiencies.
  3        E.       Plaintiffs’ Filing Of The Amended Complaint And The Court’s
                    Denial Of Defendants’ Motion To Dismiss
  4
  5        27.      On April 28, 2017, Plaintiffs filed and served the 104-page Amended
  6 Complaint.       Dkt. No. 83.     The Amended Complaint, like the Consolidated
  7 Complaint, asserted claims against Defendants Capstone, Jamison, and Brooks
  8 under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder,
  9 and against Individual Defendants Jamison and Brooks under Section 20(a) of the
 10 Exchange Act. The Amended Complaint alleged claims substantially similar to
 11 those alleged in the Consolidated Complaint but also included additional alleged
 12 facts from both new and already referenced confidential witnesses, relating to the
 13 confidential witnesses’ positions and bases of knowledge and that BPC had been
 14 placed on a credit hold prior to the Settlement Class Period.          The Amended
 15 Complaint also alleged additional facts related to Capstone’s purported deviation
 16 from its standard payment policies by granting BPC extended payment terms, that
 17 orders were rarely, if ever, removed from the backlog and that Capstone’s access to
 18 working capital was dependent on its amount of accounts receivable.
 19        28.      On June 2, 2017, Defendants filed and served a motion to dismiss the
 20 Amended Complaint. Dkt. No. 85. In their motion to dismiss, Defendants argued
 21 again, among other things, that Plaintiffs failed to allege materially false or
 22 misleading statements or particularized facts sufficient to demonstrate Defendants’
 23 scienter. Specifically, Defendants argued that Plaintiffs still failed to allege with
 24 particularity that the collectibility of BPC’s accounts receivable was not reasonably
 25 assured. Additionally, Defendants argued that Plaintiffs failed to sufficiently allege
 26 that the backlog was overstated since it did not include any canceled orders and that
 27 the Court had already ruled that the relevant confidential witness’s allegations were
 28 insufficient.    Defendants also argued that Plaintiffs still could not allege facts
                                 DECLARATION OF CASEY E. SADLER
                                              10
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 16 of 41 Page ID
                                 #:2308



  1 demonstrating that Defendants had made the purportedly false statements with
  2 scienter.
  3         29.   On July 7, 2017, Plaintiffs filed and served their opposition to the
  4 motion to dismiss. Dkt. No. 87. Plaintiffs argued that the Amended Complaint had
  5 cured the deficiencies identified in the Court’s previous motion to dismiss order,
  6 which included that Plaintiffs had failed to allege sufficient facts demonstrating that
  7 collectibility of revenue from its largest and most important customer, BPC, was not
  8 reasonably assured and that Capstone’s backlog was overstated due to the inclusion
  9 of illusory “placeholder” orders that BPC maintained so that it could potentially
 10 order products at lower prices in the future. Specifically, Plaintiffs argued that they
 11 cured these deficiencies by adding additional detailed allegations demonstrating that
 12 Defendants improperly booked revenue when collectibility was not reasonably
 13 assured and that the Company’s backlog was materially overstated.               These
 14 additional, detailed allegations included: (a) allegations of a new confidential
 15 witness, a former Capstone director of customer service, who explained that BPC
 16 was on a credit hold – i.e., required to pay for Capstone’s products prior to shipment
 17 – throughout the Settlement Class Period, in part due to BPC’s disproportionate
 18 outstanding accounts receivable, and that BPC had credit issues prior to the Crimea
 19 invasion; and (b) additional new testimony from a confidential witness regarding
 20 Capstone’s backlog and the basis of this confidential witness’s personal knowledge.
 21 Moreover, the Amended Complaint included new allegations demonstrating the
 22 Individual Defendants’ scienter, including that Capstone, which was in dire financial
 23 straits due to its continued financial unprofitability, needed to recognize revenue and
 24 maintain artificially high accounts receivable to retain access to necessary credit
 25 facilities.
 26         30.   On July 28, 2017, Defendants filed and served their reply papers. Dkt.
 27 No. 88.
 28
                                DECLARATION OF CASEY E. SADLER
                                             11
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 17 of 41 Page ID
                                 #:2309



  1        31.     On February 9, 2018, the Court entered an order denying Defendants’
  2 motion to dismiss the Amended Complaint. Dkt. No. 90. The Court found, based
  3 on the testimony of the confidential witness that BPC was on a credit hold and the
  4 Company’s admission that BPC was on extended payment terms, that Plaintiffs
  5 sufficiently alleged that Capstone overstated its revenues during the relevant
  6 timeframe. The Court also found these statements were made with scienter since the
  7 Company’s executives were actively involved in Capstone’s sales efforts and were
  8 in consistent communication with BPC and BPC was one of Capstone’s largest and
  9 most important clients. Moreover, the Court held that while Plaintiffs fail to plead
 10 with particularity that Defendants’ representations regarding the amount of backlog
 11 were false, Plaintiffs nonetheless alleged sufficient facts showing that the opinion
 12 that the backlog is a strong indicator of future performance was misleading.
 13        32.     On March 20, 2018, Defendants filed and served their Answer to the
 14 Amended Complaint. Dkt. No. 93.
 15        F.      Discovery Commences And The Parties Agree To Mediate
 16        33.     With the automatic discovery stay imposed by the PSLRA having been
 17 lifted following the Court’s order denying the motion to dismiss the Amended
 18 Complaint, discovery began promptly. The Parties held a Rule 26(f) conference,
 19 filed a Joint Case Management and Federal Rule of Civil Procedure 26(f)
 20 Conference Statement with the Court (Dkt. No. 96), and submitted a stipulated
 21 protective order (Dkt. Nos. 101-02).
 22        34.     On May 21, 2018, Defendants served their first set of Requests for
 23 Production on Lead Plaintiffs, and on May 24, 2018, the Parties exchanged Initial
 24 Disclosures.     On May 29, 2018, Defendants served Interrogatories upon Lead
 25 Plaintiffs.
 26        35.     On June 1, 2018, Plaintiffs served their first sets of Interrogatories and
 27 Requests for Production on Defendants.
 28        36.     Following the Court’s decision denying Defendants’ motion to dismiss
                                 DECLARATION OF CASEY E. SADLER
                                              12
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 18 of 41 Page ID
                                 #:2310



  1 the Amended Complaint, the Parties began exploring whether a settlement could be
  2 reached through mediation. On June 22, 2018, the Parties filed a stipulation with
  3 the Court requesting a temporary stay in proceedings so that the Parties could
  4 engage in private mediation. Dkt. No. 104. On June 26, 2018, the Court granted the
  5 temporary stay. Dkt. No. 105.
  6         G.    The Mediation Process, Which Included Discovery And Substantial
                  Briefing, Ultimately Results In A Settlement
  7
            37.   The Parties selected former United Sates District Court Judge Layn R.
  8
      Phillips, one of the leading neutrals in the country, as mediator and scheduled a
  9
      mediation session for September 24, 2018.
 10
            38.   In advance of the mediation, at Plaintiffs’ request, Defendants produced
 11
      a substantial number of relevant documents relating to Capstone’s accounts
 12
      receivable and backlog, including: spreadsheets that detailed all of the Company’s
 13
      backlog orders on a quarterly basis; the Company’s aging reports for accounts
 14
      receivable during the Settlement Class Period; relevant communications between
 15
      Capstone’s executives and BPC, the distributor at issue; and documents regarding
 16
      BPC’s contract and credit terms. Lead Counsel reviewed and analyzed Defendants’
 17
      voluminous production in conjunction with their accounting expert, and also
 18
      requested and received additional follow-up documents from Defendants.
 19
            39.   Following Defendants’ additional productions and Lead Counsel’s
 20
      review of the productions, the Parties exchanged detailed mediation statements and
 21
      exhibits that addressed the issues of liability, loss causation and damages.
 22
      Thereafter, each Party exchanged substantial rebuttal statements and exhibits. Both
 23
      the opening and rebuttal mediation statements and exhibits were submitted to Judge
 24
      Phillips in advance of the September 24, 2018 mediation.
 25
            40.   On September 24, 2018, the Parties participated in a full-day mediation
 26
      session before Judge Phillips in Corona Del Mar, California. The session, which
 27
      lasted the entire day, ended without an agreement being reached. Demonstrating
 28
                                DECLARATION OF CASEY E. SADLER
                                             13
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 19 of 41 Page ID
                                 #:2311



  1 their diligent work on behalf of the Settlement Class, the Lead Plaintiffs attended the
  2 lengthy mediation session together with Lead Counsel and were actively involved in
  3 all settlement discussions. In fact, one of the Lead Plaintiffs, Randall Kay, had
  4 direct email communications with the mediator after the mediation.
  5        41.    While a settlement was not reached at the mediation itself, the Parties
  6 continued to explore the possibility of a settlement and continued negotiations with
  7 the assistance of Judge Phillips in the following weeks.
  8        42.    On November 5, 2018, the Parties filed a Status Report that informed
  9 the Court that the Parties were still actively engaged in settlement discussions and
 10 provided a schedule for a class certification motion in the event that the settlement
 11 discussions did not result in a settlement. Dkt. No. 106.
 12        43.    On November 6, 2018, Defendants served Requests for Production on
 13 Named Plaintiffs David Kinney and John Perez.
 14        44.    On November 9, 2018, Lead Plaintiffs provided responses and
 15 objections to Defendants’ first set of Requests for Production and Interrogatories.
 16 Also, on November 9, 2018, Defendants provided their responses and objections to
 17 Plaintiffs’ Requests for Production.
 18        45.    On November 10, 2018, Judge Phillips issued a mediator’s proposal to
 19 settle this Action for $5,550,000, which the Parties ultimately accepted.          On
 20 November 16, 2019, the Parties filed a Joint Stipulation informing the Court that the
 21 Parties had reached an agreement in principle to settle the case. Dkt. No. 108.
 22        46.    Over the next few months, the Parties negotiated the terms of the
 23 Settlement, as set forth in the Stipulation, as well as exhibits thereto. On April 12,
 24 2019, the Parties executed the Stipulation, which was filed with the Court, along
 25 with Plaintiffs’ motion seeking preliminary approval of the Settlement, on that same
 26 day. Dkt. Nos. 116-18.
 27        H.     Preliminary Approval Of The Settlement
 28        47.    On April 23, 2019, the Court issued an order requesting additional
                                DECLARATION OF CASEY E. SADLER
                                             14
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 20 of 41 Page ID
                                 #:2312



  1 information from Lead Counsel regarding the proposed settlement. Dkt. No. 119.
  2         48.   On May 2, 2019, Lead Counsel filed a 19-page declaration in support
  3 of Plaintiffs’ preliminary approval motion, which attached declarations from
  4 Plaintiffs’ damages expert with respect to the plan of allocation, and a declaration
  5 from the claims administrator regarding the proposed notice process. Dkt. No. 120.
  6         49.   On May 17, 2019, the Court held oral argument on the preliminary
  7 approval motion.
  8         50.   That same day, the Court entered the Preliminary Approval Order,
  9 directing notice of the Settlement to be disseminated to prospective members of the
 10 Settlement Class. Dkt. No. 122.
 11         51.   The Settlement Class is defined as:
 12         all persons and entities who or which purchased or otherwise acquired
            Capstone common stock between June 12, 2014 and November 5,
 13
            2015, inclusive (the “Settlement Class Period”) and were damaged
 14         thereby. Excluded from the Settlement Class are Defendants; members
            of the Immediate Family of each of the Individual Defendants; the
 15
            Officers and/or directors of Capstone; any person, firm, trust,
 16         corporation, Officer, director or other individual or entity in which any
            Defendant has a controlling interest or which is related to or affiliated
 17
            with any of the Defendants; and the legal representatives, agents,
 18         affiliates, heirs, successors-in interest or assigns of any such excluded
            party. Also excluded from the Settlement Class are any persons or
 19
            entities who or which exclude themselves by submitting a request for
 20         exclusion that is accepted by the Court.
 21 Id. at ¶ 1.
 22 III.    THE SETTLEMENT IS REASONABLE IN LIGHT OF THE
            POTENTIAL RECOVERY IN THE ACTION
 23
 24         52.   The Settlement is fair and reasonable in light of the potential recovery
 25 of available damages. If Plaintiffs had fully prevailed on their claims at both
 26 summary judgment and after a jury trial, if the Court certified the Settlement Class,
 27 and if the Court and jury accepted Plaintiffs’ damages theory, including proof of
 28 loss causation for all of stock price drop dates alleged in this case—i.e., Lead
                                DECLARATION OF CASEY E. SADLER
                                             15
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 21 of 41 Page ID
                                 #:2313



  1 Plaintiffs’ best case scenario—the estimated total maximum damages would be
  2 approximately $29.8 million. Thus, the $5,550,000 Settlement Amount represents
  3 approximately 18.6% of the total maximum damages potentially available in this
  4 Action.3       This amount compares favorably to other securities class action
  5 settlements, and indeed, is an excellent recovery for the Settlement Class. See, e.g.,
  6 Exhibit 2 attached hereto (Stefan Boettsich and Svetlana Starykh, Recent Trends in
  7 Securities Class Action Litigation: 2018 Full-Year Review (NERA 29 Jan. 2019)) at
  8 35, Fig. 27 (NERA report showing the median ratio of settlements between 1996
  9 and 2018 to investor losses was 8.4% in cases alleging losses between $20 and $49
 10 million), & at 36, Fig. 28 (the median ratio of settlements to investor losses in 2018
 11 was 2.6%).
 12          53.   In contrast, Defendants would have contended that Plaintiffs’ damages
 13 were greatly overstated. As noted below, Plaintiffs believe that Defendants could
 14 put forward several damages and loss causation arguments that, if accepted, would
 15 have greatly reduced damages.       Specifically, Defendants would likely argue at
 16 summary judgment that the August 7, 2014 and October 1, 2015 disclosures were
 17 not corrective since the disclosures on those dates were unrelated to the alleged
 18 fraud.     On both of these dates, the Company announced lower-than-expected
 19 revenue to the market. Defendants would argue that these revenue misses were the
 20 actual cause of the stock decline, not the issues related to the Company’s accounts
 21 receivables and Russian distributor as alleged by Plaintiffs. If this argument were
 22 accepted and those two disclosure dates were removed, Plaintiffs’ damages would
 23   3
        For a full explanation on how Plaintiffs’ expert, Michael A. Marek, calculated
 24   these amounts through the application of an empirical event study, Plaintiffs
 25   respectively refer the Court to the Supplemental Declaration of Casey E. Sadler in
      Support of Plaintiffs’ Unopposed Motion for Entry of Order Preliminarily
 26   Approving Settlement (“Sadler Supp. Decl.,” Dkt. No. 120), at ¶¶ 22-27, and Mr.
 27   Marek’s declaration attached thereto as Exhibit 1 (Dkt. No. 120-1).

 28
                                DECLARATION OF CASEY E. SADLER
                                             16
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 22 of 41 Page ID
                                 #:2314



  1 be decreased to approximately $11.7 million. Under this scenario, the $5,550,000
  2 recovery equates to 47.7% of the maximum recoverable damages. Accordingly,
  3 Lead Counsel’s efforts have resulted in a recovery of between 18.6% and 47.7% of
  4 the Settlement Class’ damages.4
  5         54.   The foregoing numbers, however, tell only part of the story.         As
  6 summarized in the next section, there were very real additional risks that could have
  7 resulted in a much smaller recovery (or none at all), if the case had proceeded
  8 through formal discovery, class certification, summary judgment, trial, and likely
  9 appeal. The Settlement, however, eliminates those risks and provides an immediate,
 10 substantial benefit to the Settlement Class that equates to almost 20% of Plaintiffs’
 11 maximum provable damages.
 12 IV.     THE RISKS OF CONTINUED LITIGATION
 13         A.    Risks To Proving Liability
 14         55.   Plaintiffs and Lead Counsel recognized that this Action presented a
 15 number of substantial risks to establishing liability.
 16         56.   Defendants forcefully argued in their motions to dismiss, and
 17 undoubtedly would continue to argue at summary judgment and trial, that the
 18 alleged misstatements were not actionable since the Company had reasonable bases
 19 for its accounting treatments, which its accountants did not question. Defendants
 20 would also continue to argue that the backlog figures were accurate due to the fact
 21 that its customers had not cancelled the orders at issue and that the orders still may
 22 have been fulfilled.
 23
 24   4
      Additionally, for all four of the alleged corrective disclosures, Defendants would
 25 likely argue that Plaintiffs have the burden to disaggregate the amount of stock price
    decline attributable to the alleged fraud as opposed to other facts. If the Court
 26 accepted this argument and Plaintiffs were forced to disaggregate the stock price
 27 declines, this would likely greatly decrease the amount of damages.
 28
                                 DECLARATION OF CASEY E. SADLER
                                              17
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 23 of 41 Page ID
                                 #:2315



  1        57.    Indeed, despite believing that this Action is meritorious, Plaintiffs and
  2 Lead Counsel were well aware of the high hurdle they would have to surmount in
  3 order to successfully prove that Defendants acted with the requisite mental state of
  4 scienter—i.e., an intent to deceive or extreme recklessness—to ultimately prove
  5 Defendants’ liability under the federal securities laws. Defendants insisted that their
  6 Settlement Class Period statements concerning revenue and accounts receivable
  7 were made in good faith, in particular because Defendants had a reasonable belief
  8 that BPC would ultimately pay for products as it had always done before.
  9 Additionally, Defendants have always contended that the backlog was accurate as it
 10 did not contain any cancelled orders. Although Plaintiffs believe that they had
 11 strong counter-arguments to Defendants’ assertions, there is no guarantee that the
 12 trier of fact would have found these arguments more persuasive than Defendants’
 13 explanation of events.
 14        B.     Risks To Proving Loss Causation And Damages
 15        58.    Even assuming that Plaintiffs overcame the risk of establishing
 16 Defendants’ liability, Plaintiffs would have confronted considerable challenges in
 17 establishing loss causation and class-wide damages.             As discussed above,
 18 Defendants would have argued that two of the four alleged corrective disclosures
 19 were not truly corrective events since the disclosures were not related to the alleged
 20 fraud, and that Plaintiffs’ loss causation and damages models were flawed because
 21 they failed to disaggregate the amount of stock price decline attributable to the
 22 alleged fraud from other non-fraudulent events. If any of these foregoing arguments
 23 was accepted by the Court or a jury, then the Settlement Class’s class-wide damages
 24 would have been greatly reduced.
 25        59.    Moreover, pursuant to Dura Pharmaceuticals, Inc. v. Broudo, 544 U.S.
 26 336 (2005), it is Plaintiffs’ burden to prove loss causation and damages. This would
 27 require Plaintiffs to proffer expert testimony as to: (a) what the “true value” of
 28 Capstone’s common stock would have been had there been no alleged material
                                DECLARATION OF CASEY E. SADLER
                                             18
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 24 of 41 Page ID
                                 #:2316



  1 misstatements or omissions; (b) the amount by which Capstone’s shares were
  2 inflated by the alleged material misstatement and omissions; and (c) the amount of
  3 artificial inflation removed by the purported corrective disclosures. Defendants
  4 almost certainly would have presented their own damages expert(s) to present
  5 conflicting conclusions and theories as to the reasons for Capstone’s share price
  6 declines on the alleged disclosure dates, requiring a jury to decide the “battle of the
  7 experts”—an expensive and intrinsically unpredictable process.
  8        60.    Moreover, expert testimony can often rest on many assumptions, any of
  9 which risks being rejected by a jury. A jury’s reaction to such expert testimony is
 10 highly unpredictable, and Plaintiffs recognize that, in a such a battle, there is the
 11 possibility that a jury could be swayed by Defendants’ expert(s) and could find that
 12 only a fraction of the amount of damages Plaintiffs contended were suffered by the
 13 Settlement Class. Thus, the amount of damages that the Settlement Class would
 14 actually recover at trial, even if successful on liability issues, was uncertain.
 15 Similarly, there was no assurance that Plaintiffs’ key evidence and testimony
 16 relating to liability and damages would be admitted as evidence by the Court at trial.
 17 These issues could have seriously affected Plaintiffs’ ability to successfully
 18 prosecute this Action.
 19        61.    In sum, had any of Defendants’ loss causation and damages arguments
 20 been accepted at summary judgment or trial, they could have dramatically limited—
 21 if not eliminated—any potential recovery by the Settlement Class.
 22        C.     Other Risks
 23        62.    In addition, any future recovery would require Plaintiffs to prevail at
 24 several later stages of the litigation, each of which presents significant risks in
 25 complex class actions such as this. For example, Plaintiffs would have to move to
 26 certify the class, which, if granted, would likely result in Defendants filing a Rule
 27 23(f) petition for appellate review.       Plaintiffs would also have to complete
 28 substantial fact and expert discovery, which would entail, among other things,
                                DECLARATION OF CASEY E. SADLER
                                             19
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 25 of 41 Page ID
                                 #:2317



  1 document production, review and analysis of documents produced by Defendants
  2 and third parties, taking and/or defending percipient and expert depositions,
  3 propounding and responding to interrogatories and requests for admission, and
  4 defending the four Plaintiffs’ depositions. The costs of each of these tasks would
  5 assuredly be high, and the fruits of each endeavor would be highly uncertain.
  6 Furthermore, Plaintiffs would have to successfully navigate and prevail against
  7 Defendants’ anticipated motion(s) for summary judgment, as well as at trial. And
  8 finally, even if Plaintiffs prevailed on all of those stages, they would have to succeed
  9 on any appeals that would surely follow. This process could extend for years and
 10 might ultimately lead to a smaller recovery, or no recovery at all. Indeed, even
 11 prevailing at trial would not guarantee a recovery larger than the $5,550,000
 12 Settlement.5
 13         63.    In sum, having evaluated the relative strengths and weaknesses of the
 14 Action in light of Defendants’ arguments, and having considered the very real risks
 15 presented by the significant hurdles of class certification, summary judgment, trial
 16 and any eventual appeals that lie ahead, it is the informed judgment of Lead
 17 Counsel, based upon all of the proceedings to date and their extensive experience in
 18 litigating class actions under the federal securities laws, that the proposed Settlement
 19 is fair, reasonable, and adequate and in the best interests of the Settlement Class.
 20         64.    Lead Counsel’s conclusion that the Settlement is fair, reasonable and
 21 adequate is supported by both of the Lead Plaintiffs, as well as the Named Plaintiffs.
 22
 23   5
        See also Robbins v. Koger Props., Inc., 116 F.3d 1441 (11th Cir. 1997) (reversing
 24   jury verdict of $81 million for plaintiffs); In re BankAtlantic Bancorp, Inc. Sec.
 25   Litig., 2011 WL 1585605 (S.D. Fla. Apr. 25, 2011) (granting defendants’ motion for
      judgment as a matter of law following plaintiffs’ verdict); In re Apple Computer
 26   Sec. Litig., 1991 WL 238298 (N.D. Cal. Sept. 6, 1991) (overturning jury verdict for
 27   plaintiffs after extended trial).

 28
                                 DECLARATION OF CASEY E. SADLER
                                              20
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 26 of 41 Page ID
                                 #:2318



  1 V.     PLAINTIFFS’ COMPLIANCE WITH THE COURT’S PRELIMINARY
           APPROVAL ORDER REQUIRING ISSUANCE OF NOTICE
  2
  3        65.    The Court’s Preliminary Approval Order found Plaintiffs’ proposed
  4 method of notice to be adequate (Dkt. No. 122 at ¶ 8), and directed that the Postcard
  5 Notice be disseminated to all Settlement Class Members who could be identified
  6 with reasonable effort, as well as brokerage firms and other nominees. The
  7 Preliminary Approval Order also found the contents of Notice to be adequate
  8 because it set forth the ability and process for Settlement Class Members to submit
  9 objections to the Settlement, Plan of Allocation and/or the Fee and Expense
 10 Application or to request exclusion from the Settlement Class. The Preliminary
 11 Approval Order also set the deadline for both objections and exclusion for October
 12 15, 2019, and set a final fairness hearing date of November 15, 2019. Dkt. No. 122
 13 at ¶¶ 5, 14, 19.
 14        66.    Pursuant to the Preliminary Approval Order, Lead Counsel instructed
 15 Angeion Group (“Angeion”), the Court-approved Claims Administrator, to begin
 16 disseminating copies of the Postcard Notice and to publish the Summary Notice.
 17 Contemporaneously with the mailing of the Postcard Notice, Lead Counsel
 18 instructed Angeion to post downloadable copies of the Stipulation, Notice and
 19 Claim Form online at www.CapstoneTurbineSecuritiesLitigation.com (the
 20 “Settlement Website”). Upon request, Angeion mailed copies of the Notice and/or
 21 Claim Form to Settlement Class Members and will continue to do so until the
 22 deadline to submit a Claim Form has passed. The Notice contains, among other
 23 things, a description of the Action; the definition of the Settlement Class; a summary
 24 of the terms of the Settlement and the proposed Plan of Allocation; and a description
 25 of Settlement Class Members’ rights to participate in the Settlement, object to the
 26 Settlement, the Plan of Allocation and/or the Fee and Expense Application or
 27 exclude themselves from the Settlement Class. The Notice (and Postcard Notice)
 28 also informed Settlement Class Members of Lead Counsel’s intent to apply for an
                                DECLARATION OF CASEY E. SADLER
                                             21
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 27 of 41 Page ID
                                 #:2319



  1 award of attorneys’ fees in an amount not to exceed 30% of the Settlement Fund,
  2 and for reimbursement of Litigation Expenses in an amount not to exceed $140,000.
  3        67.    To disseminate the Postcard Notice, Angeion obtained from Capstone’s
  4 transfer agent the names and addresses of 79 potential Settlement Class Members.
  5 On June 17, 2019, Angeion disseminated copies of the Postcard Notice to each of
  6 these potential Settlement Class Members by first-class mail. See Exhibit 1 attached
  7 hereto (Declaration of Brian Manigault Regarding: (A) Mailing of Postcard Notice;
  8 (B) Publication of Summary Notice; (C) Report on Requests for Exclusion and
  9 Objections; and (D) The Claims Administration Process (“Mailing Declaration”)) at
 10 ¶¶ 4-5.
 11        68.    In addition, Angeion maintains a proprietary list with names and
 12 addresses of known broker firms, dealers, banks, and other institutions involving
 13 publicly-traded securities (the “Broker Database”) that, at the time of the initial
 14 mailing, contained 3,363 mailing records. See id. at ¶ 6. On June 17, 2019,
 15 Angeion mailed copies of the Postcard Notice to the 3,363 mailing records in the
 16 Broker Database. See id.
 17        69.    As of September 18, 2019, Angeion has disseminated 36,656 Postcard
 18 Notices. See id. at ¶ 10.
 19        70.    On June 24, 2019, in accordance with the Preliminary Approval Order,
 20 Angeion caused the Summary Notice to be published in Investor’s Business Daily
 21 and to be transmitted once over the PR Newswire. See id. at ¶ 11.
 22        71.    Lead Counsel also caused Angeion to establish the Settlement Website
 23 (www.CapstoneTurbineSecuritiesLitigation.com) to provide potential Settlement
 24 Class Members with information concerning the Settlement, allow for the
 25 submission of a claim online, download copies of the Notice and the Claim Form, as
 26 well as copies of the Stipulation and Preliminary Approval Order. Id. at ¶ 12.
 27        72.    The deadline for Settlement Class Members to file objections to the
 28 Settlement, Plan of Allocation and/or the Fee and Expense Application, or to request
                                DECLARATION OF CASEY E. SADLER
                                             22
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 28 of 41 Page ID
                                 #:2320



  1 exclusion from the Settlement Class is October 15, 2019. To date, only one request
  2 for exclusion has been received. Id. at ¶ 15. Angeion will submit a supplemental
  3 affidavit after the October 15 deadline addressing any additional requests for
  4 exclusion received. To date, no objections to the Settlement, the Plan of Allocation
  5 or the maximum amounts listed in the Postcard Notice and Notice that Lead Counsel
  6 would seek for an award for attorneys’ fee and reimbursement of Litigation
  7 Expenses have been received. Id. Lead Counsel will file papers on October 25,
  8 2019, that will address any requests for exclusion and any objections that may be
  9 received.
 10 VI.    ALLOCATION OF THE PROCEEDS OF THE SETTLEMENT
 11        73.    The proposed Plan of Allocation is detailed in the long-form Notice and
 12 incorporated by reference into the Stipulation. See Stipulation at ¶ 1(gg); Mailing
 13 Declaration, Ex. E (Notice) at pp. 17-24. The full Notice was posted on and is
 14 downloadable from the Settlement Website, and has been mailed to Settlement Class
 15 Members upon request.
 16        74.    As set forth in the Notice, under the proposed Plan of Allocation, each
 17 Authorized Claimant will receive his, her, or its pro rata share of the Net Settlement
 18 Fund, which is the Settlement Fund (i.e., the $5,550,000 Settlement Amount plus
 19 any and all interest earned thereon) less any: (a) Taxes; (b) Notice and
 20 Administration Costs; (c) Litigation Expenses awarded by the Court; and (d)
 21 attorneys’ fees awarded by the Court. Specifically, an Authorized Claimant’s pro
 22 rata share shall be the Authorized Claimant’s Recognized Claim divided by the total
 23 of Recognized Claims of all Authorized Claimants, multiplied by the total amount in
 24 the Net Settlement Fund.6
 25
 26   6
     If the amount to be distributed to an Authorized Claimant calculates to less than
 27 $10.00, no such distribution will be made to the Authorized Claimant.
 28
                                DECLARATION OF CASEY E. SADLER
                                             23
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 29 of 41 Page ID
                                 #:2321



  1         75.   The proposed Plan of Allocation reflects, and is based upon, Plaintiffs’
  2 allegation that the price of Capstone common stock was artificially inflated during
  3 the Settlement Class Period due to Defendants’ alleged materially false and
  4 misleading statements. As explained in detail in the Marek Declaration (Dkt. No.
  5 120-1), the Plan of Allocation is based on the generally accepted concept that the
  6 losses of shareholders are reflected in the difference between estimated artificial
  7 inflation per share present on the date of purchase and estimated artificial inflation
  8 per share present following a corrective disclosure or date of sale. See id., at ¶¶ 11-
  9 13. For the Plan of Allocation, Mr. Marek used his loss causation analysis and event
 10 study to determine the appropriate artificial inflation per share. See id. at ¶¶ 4-13.
 11         76.   Lead Counsel believe that the Plan of Allocation provides a fair and
 12 reasonable method to equitably allocate the Net Settlement Fund among Settlement
 13 Class Members who suffered losses as result of the conduct alleged in the Amended
 14 Complaint.
 15         77.   Moreover, there has not been a single objection to the Plan of
 16 Allocation from any of the Settlement Class Members. Accordingly, Lead Counsel
 17 respectfully submits that the Plan of Allocation is fair and reasonable and should be
 18 approved by the Court.
 19 VII. THE FEE AND LITIGATION EXPENSE APPLICATION
 20         78.   In addition to seeking final approval of the Settlement and Plan of
 21 Allocation, Lead Counsel are applying to the Court for an award of attorneys’ fees
 22 of 26.2% of the Settlement Fund (or $1,454,500, plus interest earned at the same
 23 rate as the Settlement Fund). Lead Counsel are also requesting reimbursement of
 24 out-of-pocket expenses that Lead Counsel incurred in connection with the
 25 prosecution of the Action from the Settlement Fund in the amount of $78,084.47.
 26 Finally, pursuant to 15 U.S.C. § 78u-4(a)(4), Lead Counsel are requesting
 27 reimbursement to Plaintiffs in the total amount of $31,000 for costs, including lost
 28 wages, incurred in representing the Settlement Class.             The legal authorities
                                 DECLARATION OF CASEY E. SADLER
                                              24
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 30 of 41 Page ID
                                 #:2322



  1 supporting the requested fee and reimbursement of Litigation Expenses are set forth
  2 in the concurrently-filed Fee Memorandum. The primary factual bases for the
  3 requested fee and reimbursement of Litigation Expenses are summarized below.
  4        A.     The Fee Application
  5        79.    For their efforts on behalf of the Settlement Class, Lead Counsel are
  6 applying for a percentage of the common fund fee award to compensate them for the
  7 services they have rendered on behalf of the Settlement Class. As set forth in the
  8 accompanying Fee Memorandum, the percentage method is the best method for
  9 determining a fair attorneys’ fee award because, unlike the lodestar method, it aligns
 10 the lawyers’ interest with that of the Settlement Class. The lawyers are motivated to
 11 achieve maximum recovery in the shortest amount of time required under the
 12 circumstances.     This paradigm minimizes unnecessary drain on the Court’s
 13 resources.    Notably, the percentage-of-the-fund method has been recognized as
 14 appropriate by the Supreme Court and Ninth Circuit for cases of this nature.
 15        80.    Based on the quality of the result achieved, the extent and quality of the
 16 work performed, the significant risks of the litigation, and the fully contingent
 17 nature of the representation, Lead Counsel respectfully submits that the requested
 18 fee award is fair and reasonable and should be approved. As discussed in the Fee
 19 Memorandum, a 26.2% award is well within the range of percentages awarded in
 20 securities class actions with comparable settlements in this Circuit and, indeed, it is
 21 only a slight increase from the Ninth Circuit’s 25% “benchmark award.” Moreover,
 22 the requested fee award was negotiated by Lead Counsel and Lead Plaintiff Randall
 23 Kay and approved by each of the Plaintiffs.
 24
 25
 26
 27
 28
                                DECLARATION OF CASEY E. SADLER
                                             25
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 31 of 41 Page ID
                                 #:2323



  1                  1.    The Work And Experience Of Lead Counsel
  2            81.   As set forth below, GPM’s total lodestar is $1,398,140.25,7 consisting
  3 of $1,280,288.75 for attorney time and $117,851.50 for professional support staff
  4 time:
  5                                   GPM Lodestar Chart
  6
          TIMEKEEPER            STATUS              HOURS RATE ($) LODESTAR ($)
  7       ATTORNEYS:
          Lionel Z. Glancy      Partner               32.00        960.00        30,720.00
  8
          Joseph Cohen          Partner               45.50        935.00        42,542.50
  9       Kevin F. Ruf          Partner               83.75        935.00        78,306.25
 10       Jason Krajcer         Partner               49.00        775.00        37,975.00
          Robert Prongay        Partner              218.50        750.00       163,875.00
 11       Lesley Portnoy        Partner               45.00        650.00        29,250.00
 12       Casey Sadler          Partner              808.00        650.00       525,200.00
          Peter A. Binkow       Of Counsel            27.50        875.00        24,062.50
 13       Stanislav Karas       Of Counsel           183.00        775.00       141,825.00
 14       Christopher Fallon    Associate            211.05        550.00       116,077.50
          Leanne Heine          Associate            124.90        550.00        68,695.00
 15
          Charles Linehan       Associate             51.20        425.00        21,760.00
 16       TOTAL
          ATTORNEY                                  1,879.40                   1,280,288.75
 17
          PARALEGALS:
 18       Harry Kharadjian      Senior Paralegal       69.50       290.00         20,155.00
 19       Samantha Skouras      Paralegal              18.50       200.00          3,700.00
          Jack Ligman           Research Analyst       63.25       310.00         19,607.50
 20       Erin Krikorian        Research Analyst      152.00       290.00         44,080.00
 21       Michaela Ligman       Research Analyst       62.60       290.00         18,154.00
          Danielle Goldsmith    Research Analyst       55.25       220.00         12,155.00
 22       TOTAL
 23       PARALEGAL                                   421.10                     117,851.50
          TOTAL
 24       LODESTAR                                  2,300.50                   1,398,140.25
 25
 26   7
      The lodestar figure contains only the time of GPM attorneys and professional staff
 27 that billed more than fifteen hours to the Action.
 28
                                  DECLARATION OF CASEY E. SADLER
                                               26
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 32 of 41 Page ID
                                 #:2324



  1         82.   The Lodestar Chart sets forth the amount of time GPM attorneys and
  2 professional support staff billed from inception of the Action through and including
  3 September 23, 2019, and the lodestar calculation for those individuals based on
  4 GPM’s current billing rates.
  5         83.   GPM’s attorneys and professional support staff rates have recently been
  6 accepted as reasonable by other courts in the Ninth Circuit. See In re CytRx Corp.
  7 Sec. Litig., 2018 WL 8950655, at *1-2 (C.D. Cal. Sept. 17, 2018); In re K12 Inc.
  8 Sec. Litig., 2019 WL 3766420, at *2 (N.D. Cal. July 10, 2019).8 Additionally, when
  9 determining the market rate by looking at fees awarded in similar cases, the rates
 10 billed by Lead Counsel (ranging from $425-$550 per hour for non-partners and
 11 $650-$960 per hour for partners and “Of Counsel” attorneys) are comparable to peer
 12 plaintiff and defense firms litigating matters of similar magnitude.        See Ex. 3
 13 attached hereto (table of peer firm billing rates).
 14         84.   The Lodestar Chart was prepared from contemporaneous daily time
 15 records regularly prepared and maintained by GPM. Time expended on the Fee and
 16 Expense Application has not been included in this request. Nor does the lodestar
 17 include any of the time spent after September 23, 2019 on the preparation of the
 18 final approval papers, attendance at the final approval hearing, and any further work
 19 in overseeing the claims and distribution process.
 20         85.   Thus, the resulting total lodestar for the Lead Counsel are
 21 $1,398,140.25. The requested fee of 26.2% of the Settlement Fund represents
 22 $1,454,500 (plus interest), which equates to a multiplier of 1.04 on this lodestar.
 23 The 1.04 multiplier is fair and reasonable based on the risks of the litigation, the
 24 quality of the representation, and the results obtained. As discussed in further detail
 25   8
      As stated in the Fee Memorandum, GPM’s rates are substantially the same as rates
 26 that have been accepted by other courts in the Ninth Circuit in similar complex
 27 litigation.
 28
                                 DECLARATION OF CASEY E. SADLER
                                              27
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 33 of 41 Page ID
                                 #:2325



  1 in the Fee Memorandum, the requested multiplier is below the range of fee
  2 multipliers typically awarded in comparable securities class actions and in other
  3 class actions involving significant contingency fee risk in this Circuit.
  4        86.    As detailed above, throughout this case, Lead Counsel devoted
  5 substantial time to the prosecution of the Action. I maintained daily control of and
  6 monitored the work performed by many of the lawyers and other personnel on this
  7 case. I personally devoted substantial time to this case, and other experienced
  8 attorneys at my firm similarly devoted substantial time to prosecuting this matter—
  9 i.e., drafted, reviewed and/or edited all pleadings, court filings, mediation
 10 statements, and other correspondence prepared on behalf of Plaintiffs;
 11 communicated with Plaintiffs; engaged with defense counsel on a variety of matters;
 12 and were involved in Settlement negotiations and other matters.             More junior
 13 attorneys and paralegals also worked on matters appropriate to their skill and
 14 experience level. Throughout the litigation, I believe Lead Counsel maintained an
 15 appropriate level of staffing that avoided unnecessary duplication of effort and
 16 ensured the efficient prosecution of this Action.
 17        87.    As demonstrated by the firm resume attached as Exhibit 4 hereto, Lead
 18 Counsel are experienced in the securities litigation field, with a long and successful
 19 track record representing investors in such cases. GPM has successfully prosecuted
 20 securities class action cases and complex litigation in federal and state courts
 21 throughout the country. I respectfully submit that the Settlement (and its quality)
 22 was due to counsel’s hard work, persistence, and skill—and that their diligence and
 23 the results achieved both fully merit the requested fee.
 24               2.     Standing And Caliber Of Defendants’ Counsel
 25        88.    The quality of the work performed by Lead Counsel in attaining the
 26 Settlement should also be evaluated in light of the quality of the opposition. Here,
 27 Defendants were represented by Wilson Sonsini Goodrich & Rosati, which is a
 28 capable and renowned law firm that vigorously represented the interests of their
                                DECLARATION OF CASEY E. SADLER
                                             28
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 34 of 41 Page ID
                                 #:2326



  1 clients throughout this Action. In the face of this experienced and formidable
  2 opposition, Lead Counsel were nonetheless able to persuade Defendants to settle the
  3 case on terms that I believe are favorable to the Settlement Class.
  4                3.    The Risks Of Litigation And The Need To Ensure The
                         Availability Of Competent Counsel In High-Risk Contingent
  5
                         Securities Cases
  6         89.    This Action was undertaken by Lead Counsel on an entirely
  7 contingent-fee basis. From the outset, Lead Counsel understood that they were
  8 embarking on a complex, expensive, and lengthy litigation with no guarantee of ever
  9 being compensated for the substantial investment of time and money the case would
 10 require. In undertaking that responsibility, Lead Counsel were obligated to ensure
 11 that sufficient resources were dedicated to the prosecution of the Action, to ensure
 12 that funds were available to compensate attorneys and staff, and to cover the
 13 considerable litigation costs required by a case like this.
 14         90.    With an average lag time of many years for complex cases like this to
 15 conclude, the financial burden on contingent-fee counsel is far greater than on a firm
 16 that is paid on an ongoing basis. Indeed, Lead Counsel received no compensation
 17 during the course of the Action and incurred $78,084.47 in out-of-pocket litigation-
 18 related expenses in prosecuting the Action.
 19         91.    Lead Counsel also bore the risk that no recovery would be achieved.
 20 As discussed above, from the outset, this case presented multiple risks and
 21 uncertainties that could have prevented any recovery whatsoever. Lead Counsel
 22 know from personal experience that despite the most vigorous and competent of
 23 efforts, success in contingent litigation is never assured. In fact, GPM recently lost
 24 a six-week antitrust jury trial in the Northern District of California after five years of
 25 litigation, which included many overseas depositions, the expenditure of millions of
 26 dollars of attorney and paralegal time, and the expenditure of more than a million
 27 dollars in hard costs. See In re: Korean Ramen Antitrust Litigation, Case No. 3:13-
 28 cv-04115 (N.D. Cal.).
                                 DECLARATION OF CASEY E. SADLER
                                              29
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 35 of 41 Page ID
                                 #:2327



  1        92.    Moreover, courts have repeatedly recognized that it is in the public
  2 interest to have experienced and able counsel enforce the securities laws and
  3 regulations pertaining to the duties of officers and directors of public companies.
  4 See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 320 n.4 (2007)
  5 (“[P]rivate securities litigation is an indispensable tool with which defrauded
  6 investors can recover their losses – a matter crucial to the integrity of domestic
  7 capital markets[.]”) (internal quotation marks omitted). As recognized by Congress
  8 through the passage of the PSLRA, vigorous private enforcement of the federal
  9 securities laws can only occur if private investors take an active role in protecting
 10 the interests of shareholders. If this important public policy is to be carried out,
 11 courts should award fees that adequately compensate plaintiffs’ counsel, taking into
 12 account the risks undertaken in prosecuting a securities class action.
 13        93.    Lead Counsel’s extensive efforts in the face of substantial risks and
 14 uncertainties have resulted in a significant recovery for the benefit of the Settlement
 15 Class. In circumstances such as these, and in consideration of the hard work and the
 16 result achieved, I respectfully submit that the requested fee is reasonable and should
 17 be approved.
 18               4.     The Reaction Of The Settlement Class To The Fee
                         Application
 19
           94.    As noted above, as of September 18, 2019, 36,656 Postcard Notices
 20
      have been mailed advising Settlement Class Members that Lead Counsel would
 21
      apply for an award of attorneys’ fees in an amount not to exceed 30% of the
 22
      Settlement Fund.   See Mailing Decl. Ex. A.9       In addition, the Court-approved
 23
      Summary Notice has been published in Investor’s Business Daily and transmitted
 24
      over the PR Newswire. Id. at ¶ 12 & Exs. C & D (confirmation of publication of
 25
 26   9
     The Postcard Notice also referred Settlement Class Members to the Settlement
 27 Website and the Notice, which also contained this information.
 28
                                DECLARATION OF CASEY E. SADLER
                                             30
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 36 of 41 Page ID
                                 #:2328



  1 Summary Notice). To date, no objections to the attorneys’ fees maximum have
  2 been received. Any objections received after the date of this filing will be addressed
  3 in Lead Counsel’s Final Approval Motion to be filed by October 25, 2019.
  4        95.    In sum, Lead Counsel accepted this case on a contingency basis,
  5 committed significant resources to it, and prosecuted it without any compensation or
  6 guarantee of success.     Based on the result obtained, the quality of the work
  7 performed, the risks of the Action, and the contingent nature of the representation,
  8 Lead Counsel respectfully submit that a fee award of 26.2%, resulting in a multiplier
  9 of 1.04, is fair and reasonable, and is supported by the fee awards courts have
 10 granted in other comparable cases.
 11               5.    Plaintiffs Support The Fee Application
 12        96.    As set forth in the declarations submitted by the Plaintiffs, Plaintiffs
 13 have concluded that Lead Counsel’s requested fee is fair and reasonable based on
 14 the work performed, the recovery obtained for the Settlement Class, and the risks of
 15 the Action. See Ex. 5 (Declaration of Randall Kay) at ¶ 7; Ex. 6 (Declaration of
 16 Elizabeth Kay) at ¶ 6; Ex. 7 (Declaration of David Kinney) at ¶ 7; Ex. 8
 17 (Declaration of John Perez) at ¶ 7. Plaintiffs have been extremely involved in this
 18 case since its early stages, and their endorsement of Lead Counsel’s fee request
 19 supports the reasonableness of the request and should be given weight in the Court’s
 20 consideration of the fee award. Moreover, the amount of the fee request was
 21 specifically negotiated between Lead Plaintiff Randall Kay—a sophisticated
 22 businessman with a significant stake in the litigation—and Lead Counsel, which
 23 further supports the request.
 24        B.     The Litigation Expense Application
 25        97.    Lead Counsel seek a total of $109,084.47 in Litigation Expenses to be
 26 paid from the Settlement Fund. This amount includes $78,084.47 in out-of-pocket
 27 costs and expenses reasonably and necessarily incurred by Lead Counsel in
 28
                                DECLARATION OF CASEY E. SADLER
                                             31
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 37 of 41 Page ID
                                 #:2329



  1 connection with commencing, litigating, and settling the claims asserted in the
  2 Action and $31,000 in costs, including lost wages, incurred by Plaintiffs.
  3        98.    As detailed below, Lead Counsel are seeking reimbursement of a total
  4 of $78,084.47 in out-of-pocket costs and expenses:
  5    ITEM                                                                  AMOUNT
  6    COURIER & SPECIAL POSTAGE                                               $249.84
       COURT FILING FEES                                                        $797.71
  7                                                                          $46,005.00
       EXPERTS
  8    INVESTIGATIONS                                                        $12,949.20
  9    MEDIATION                                                              $8,006.17
       ONLINE RESEARCH                                                        $7,652.97
 10
       PHOTOIMAGING                                                             $150.00
 11    PRESS RELEASES                                                           $145.00
 12    SERVICE OF PROCESS                                                      $192.39
       TRAVEL AUTO                                                              $141.39
 13
       TRAVEL HOTEL                                                           $1,222.78
 14    TRAVEL MEALS                                                             $430.12
 15    TRAVEL PARKING                                                           $141.90
 16    GRAND TOTAL                                                           $78,084.47

 17        99.    As stated above, Plaintiffs seek reimbursement, pursuant to 15 U.S.C. §
 18 78u-4(a)(4), of their reasonable costs (including lost wages) directly incurred in
 19 connection with their representation of the Settlement Class, in the amounts of
 20 $22,500, $3,500, $2,500 and $2,500 for Lead Plaintiff Randall Kay, Lead Plaintiff
 21 Elizabeth Kay, named plaintiff David Kinney and named plaintiff John Perez,
 22 respectively. See Ex. 5 (Declaration of Randall Kay) at ¶¶ 9-10; Ex. 6 (Declaration
 23 of Elizabeth Kay) at ¶¶ 8-9; Ex. 7 (Declaration of David Kinney) at ¶¶ 9-10; Ex. 8
 24 (Declaration of John Perez) at ¶¶ 9-10. As outlined in their declarations, all of the
 25 Plaintiffs were active in this litigation and spent substantial time on the Action.
 26 Notably, Lead Plaintiff Randall Kay—who attended the lead plaintiff hearing,
 27 produced hundreds of pages of documents and communications regarding the
 28 Action, was an active participant in the mediation that he attended with Elizabeth
                                DECLARATION OF CASEY E. SADLER
                                             32
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 38 of 41 Page ID
                                 #:2330



  1 Kay, and was an invaluable resource regarding the Company—was a driving force
  2 for the excellent Settlement achieved. Based on my understanding of the work they
  3 performed on behalf of the Settlement Class, I believe that the requested awards are
  4 justified.
  5        100. The Notice informed potential Settlement Class Members that Lead
  6 Counsel would be seeking reimbursement of expenses, including reimbursement to
  7 the Plaintiffs, in an amount not to exceed $140,000. The total amount requested by
  8 Lead Counsel and Plaintiffs, $109,084.47, is substantially below the $140,000 that
  9 Settlement Class Members were advised could be sought. To date, no objections
 10 have been raised as to the maximum amount of expenses set forth in the Notice. If
 11 any objection to the request for reimbursement of Litigation Expenses is made after
 12 the date of this filing, Lead Counsel will address it in the Final Approval Motion to
 13 be filed on October 25, 2019.
 14        101. From the beginning of the case, Lead Counsel were aware that they
 15 might not recover any of their expenses, and, even in the event of a recovery, would
 16 not recover any of their out-of-pocket expenditures until such time as the Action
 17 might be successfully resolved. Lead Counsel also understood that, even assuming
 18 that the case was ultimately successful, reimbursement for expenses would not
 19 compensate them for the lost use of the funds advanced by them to prosecute the
 20 Action. Accordingly, Lead Counsel were motivated to and did take appropriate
 21 steps to avoid incurring unnecessary expenses and to minimize costs without
 22 compromising the vigorous and efficient prosecution of the case.
 23        102. Of the total amount of Lead Counsel’s out-of-pocket costs and
 24 expenses, $46,005.00 or 58.9%, was expended on Plaintiffs’ experts. Plaintiffs’
 25 retained experts in the fields of loss causation, damages and accounting to assist in
 26 the prosecution of the Action.
 27        103. Plaintiffs’ experts on accounting assisted Lead Counsel in their review
 28 Capstone’s financial statements, provided valuable insight into the complex
                               DECLARATION OF CASEY E. SADLER
                                            33
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 39 of 41 Page ID
                                 #:2331



  1 accounting rules and regulations at issue, and helped formulate Plaintiffs’
  2 allegations. Beyond assisting in the development of Plaintiffs’ theories of the case
  3 and drafting of the complaints, Plaintiffs’ expert on damages and loss causation
  4 assisted Lead Counsel during the mediation and settlement negotiations with the
  5 Defendants, and also developed the proposed Plan of Allocation in consultation with
  6 Lead Counsel.
  7        104. Additionally, Lead Counsel paid $8,006.17 for their share of the
  8 mediation fees owed to Phillips ADR for the services of Judge Phillips and his team,
  9 which is 10.3% of Lead Counsel’s total expenses. Another substantial component
 10 of Lead Counsel’s out-of-pocket costs and expenses was for the services of private
 11 investigators, which included conducting numerous fact interviews with former
 12 Capstone employees and other relevant third parties in connection with Lead
 13 Counsel’s investigation.      The charges for the private investigators’ services
 14 amounted to just under $13,000, or approximately 16.6% of Lead Counsel’s out-of-
 15 pocket costs and expenses.
 16        105. Another significant component Lead Counsel’s out-of-pocket costs and
 17 expenses was for online legal and factual research, which was necessary to prepare
 18 the complaints and research the law pertaining to the claims asserted in the Action.
 19 The charges for on-line research amounted to $7,652.97, or 9.8% of the total amount
 20 of out-of-pocket expenses.
 21        106. The other litigation expenses for which Lead Counsel seek
 22 reimbursement are the types of expenses that are necessarily incurred in litigation
 23 and routinely charged to clients billed by the hour. These include, among others,
 24 court fees, travel costs, copying costs, and postage and delivery expenses.
 25        107. In my opinion, the Litigation Expenses incurred by Lead Counsel and
 26 Plaintiffs were reasonable and necessary to represent the Settlement Class and
 27 achieve the Settlement. Accordingly, Lead Counsel respectfully submits that the
 28 Litigation Expenses should be reimbursed in full from the Settlement Fund.
                                 DECLARATION OF CASEY E. SADLER
                                              34
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 40 of 41 Page ID
                                 #:2332



  1 VIII. CONCLUSION
  2        108. For all the reasons set forth above, I respectfully submit that the
  3 Settlement and the Plan of Allocation should be approved as fair, reasonable, and
  4 adequate. I further submit that the requested fee in the amount of 26.2% of the
  5 Settlement Fund should be approved as fair and reasonable, and the request for
  6 reimbursement of total Litigation Expenses in the amount of $109,084.47 (which
  7 includes $31,000 for Plaintiffs’ costs) should also be approved.
  8        I declare under the penalty of perjury under the laws of the United States of
  9 America that the foregoing is true and correct. Executed on September 24, 2019, in
 10 Los Angeles, California.
 11
 12
                                           s/ Casey E. Sadler
 13                                        Casey E. Sadler
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                               DECLARATION OF CASEY E. SADLER
                                            35
Case 2:15-cv-08914-DMG-RAO Document 127 Filed 09/24/19 Page 41 of 41 Page ID
                                 #:2333


   1               PROOF OF SERVICE BY ELECTRONIC POSTING
   2        I, the undersigned say:
   3        I am not a party to the above case, and am over eighteen years old. On
   4 September 24, 2019, I served true and correct copies of the foregoing document, by

   5 posting the document electronically to the ECF website of the United States District

   6 Court for the Central District of California, for receipt electronically by the parties

   7 listed on the Court’s Service List.

   8        I affirm under penalty of perjury under the laws of the United States of America
   9 that the foregoing is true and correct. Executed on September 24, 2019, at Los

  10 Angeles, California.

  11

  12                                               s/ Casey E. Sadler
  13
                                                   Casey E. Sadler

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
